         Case 1:19-cr-00833-SHS Document 232 Filed 05/07/21 Page 1 of 2




D. GILBERT ATHAY (0143)
Attorney for Defendant
43 East 400 South
Salt Lake City, Utah 84111
Telephone: (801) 363-7074
Facsimile: (801) 364-3232
dgathay@msn.com


                            IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )
                                                      )       Case No. 1:19CR833
STUART SMITH,                                         )
                                                      )       Hon. SIDNEY H. STEIN
               Defendant.                             )


            REQUEST FOR NOTICE OF EXPERT WITNESSES AND REPORTS


       COMES NOW the Defendant, Stuart Smith, by and through his attorney, D. Gilbert

Athay, hereby requests that the government provide him with notice of all expert witnesses

which the government intends to rely upon at trial, together with all summaries of any expert

witness opinion, expert witness statements or evidence of said expert witness, all expert witness

reports and summaries of reports prepared in connection with the above-entitled matter, and the

basis for such opinions, materials relied upon in forming such opinions, and the qualifications for

each expert witness.

       Defendant and expressly requests that the United States give notice immediately upon

determining that it will rely upon such evidence, and that the government give its assurance that

it will provide such notice in no event less than 14 days prior to trail pursuant to Rule 16(d), Fed.
             Case 1:19-cr-00833-SHS Document 232 Filed 05/07/21 Page 2 of 2




R. Crim. P. and DUCrimR 16-1(c).

           Respectfully submitted May 7, 2021.




                                                         /s/ D. Gilbert Athay
                                                         D. Gilbert Athay
                                                         Attorney at Law




                                      CERTIFICATE OF SERVICE

       I, D. Gilbert Athay, hereby certify that on May 7, 2021, I served a copy of the forgoing
Notice of Request for Notice of Expert Witnesses and Reports upon counsel for the Plaintiff in
this matter, by mailing it to the following address:

                      Kiersten Ann Fletcher
                      United States Attorney's Office, SDNY
                      One Saint Andrew's Plaza
                      New York, NY 10007




                                                  /s/ D. Gilbert Athay
                                                  D. Gilbert Athay,
                                                  Attorney for the Defendant




D. GILBERT ATHAY (0143)
Attorney for Defendant
43 East 400 South
Salt Lake City, Utah 84111
Telephone: (801) 363-7074
Facsimile: (801) 364-3232
dgathay@msn.com                                      2
